Exhibit 10.3

 

Execution Version

 

FORBEARANCE AGREEMENT AND AMENDMENT

 

THIS FORBEARANCE AGREEMENT AND AMENDMENT (this “Agreement”), dated as of
November 3, 2015, is entered into by and among MAGNUM HUNTER RESOURCES
CORPORATION, a Delaware corporation (the “Borrower”), the guarantors party
hereto (the “Guarantors”), the lenders appearing on the signature pages hereto
(the “Consenting Lenders”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Administrative Agent and Collateral Agent under the Credit Agreement (as defined
below) (collectively in such capacities, the “Agent”).

 

RECITALS

 

WHEREAS, the Borrower, the lenders party thereto, and the Agent entered into
that certain Second Lien Credit Agreement dated as of October 22, 2014 (as in
effect on the date hereof, including as amended, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”);

 

WHEREAS, the Borrower, the Agent, in its capacity as Second Priority
Representative, and Bank of Montreal, in its capacity as Senior Representative,
are parties to that certain Intercreditor Agreement, dated as of October 22,
2014 (the “Intercreditor Agreement”);

 

WHEREAS, Section 2.06(c) of the Credit Agreement requires that accrued interest
on each Loan is payable in arrears on each applicable Interest Payment Date for
such Loan;

 

WHEREAS, interest in the aggregate amount of $2,384,250.00 (the “October 2015
Required Interest Payment”) was due and payable on October 30, 2015 (the
“October 2015 Interest Payment Date”) pursuant to, and in accordance with, the
Credit Agreement, including Section 2.06(c) thereof;

 

WHEREAS, the Borrower failed to make such October 2015 Required Interest Payment
in compliance with Section 2.06(c) of the Credit Agreement on the October 2015
Interest Payment Date, which such failure constitutes a Default under
Section 7.01(b) of the Credit Agreement, and the Borrower anticipates that it
will be unable to cure such failure within the grace period provided under
Section 7.01(b) of the Credit Agreement, which such failure to so comply will
become an Event of Default if not cured or waived within three Business Days of
the October 2015 Interest Payment Date (the “Prospective Interest Payment
Default”);

 

WHEREAS, the Borrower acknowledges and agrees that, upon the occurrence and
during the continuance of an Event of Default, the Agent is entitled by notice
to the Borrower to accelerate the Obligations, to seek immediate repayment in
full of the Obligations and to exercise any or all of its rights and remedies
under the Loan Documents or applicable law, in each case, subject to the terms
and conditions of the Intercreditor Agreement;

 

WHEREAS, the Borrower and its Restricted Subsidiaries have failed (and/or
anticipate they will be unable) to comply with certain terms of the Credit
Agreement and the other Loan Documents as disclosed to the Agent, the Lenders
and/or their advisors (such Defaults, together with the Prospective Interest
Payment Default, the “Specified Defaults”);

 

WHEREAS, the Borrower requests that the Agent and the Lenders temporarily
forbear, solely by reason of the Specified Defaults, upon the occurrence and
during the continuance thereof, from accelerating the Obligations or otherwise
exercising any rights or remedies in respect thereof;

 

--------------------------------------------------------------------------------


 

WHEREAS, each of the Lenders and, at the direction of the Required Lenders, the
Agent agrees to accommodate such request on the terms and subject to the
conditions herein set forth;

 

WHEREAS, on or prior to November 3, 2015, the Borrower intends to enter into an
amendment (the “Sixth Amendment”) to the First Lien Credit Agreement to provide
for, among other things, (x) the termination of revolving commitments under the
First Lien Credit Agreement and the conversion of the revolving loans thereunder
to term loans and (y) the extension of additional loans under the First Lien
Credit Agreement in the form of secured term loans (such amendments, the
“Amendments”); and

 

WHEREAS, in connection with the Amendments, the Borrower requests that the Agent
and the Lenders agree to certain other accommodations under the Credit Agreement
and the Intercreditor Agreement, as more particularly set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Agreement, the Borrower, the Guarantors, the Lenders party hereto
and the Agent agree as follows:

 

1.             Defined Terms. Unless otherwise defined herein, capitalized terms
used herein have the meanings assigned to them in the Credit Agreement, as
amended by the Agreement.

 

2.             Amounts Owing.  Each of the Loan Parties acknowledges and agrees
that, as of the date hereof, the Borrower is indebted to the Secured Parties in
an aggregate amount equal to (a) the aggregate principal amount of Loans
outstanding under the Credit Agreement in an amount equal to $336,600,000.00,
plus accrued and unpaid interest thereon, plus (b) all reasonable out-of-pocket
expenses incurred by the Agent and/or the Lenders in connection with the
preparation, negotiation, execution and delivery of this Agreement and all
out-of-pocket expenses incurred by the Agent and any Lender in connection with
the enforcement or protection of their rights or in connection with this
Agreement, the Credit Agreement and the other Loan Documents, in connection with
the Loans made under the Credit Agreement or incurred during any workouts,
restructuring or negotiating in respect of such Loans, as and to the extent set
forth in Section 9.05 of the Credit Agreement, and such amounts are outstanding
without defense, offset or counterclaim.

 

3.             Forbearance; Forbearance Period.

 

(a)           The “Forbearance Period” shall commence on the Amendment Effective
Date (as defined below) and shall terminate immediately and automatically upon
the earliest to occur of (a) December 30, 2015, (b) the filing of a chapter 11
case (or cases) by the Borrower or any of its Subsidiaries, (c) the occurrence
of an Event of Default under the First Lien Credit Agreement , which such Event
of Default is not cured or waived in accordance with the terms of the First Lien
Credit Agreement within 10 Business Days and (d) the occurrence of any Event of
Default (other than a Specified Default) under the Credit Agreement (each, a
“Forbearance Termination Event”).  Each of the Agent and the Consenting Lenders
agrees that, upon the terms and subject to the conditions set forth herein,
during the Forbearance Period, the Agent and such Lender shall not enforce any
of its rights and remedies under the Loan Documents or applicable law in respect
of the Specified Defaults against the Loan Parties or their assets (including,
without limitation, accelerating any of the Obligations) (the “Forbearance”),

 

(b)           The Forbearance is limited in nature and nothing contained herein
is intended, or shall be deemed or construed (i) to constitute a waiver of any
of the Specified Defaults or any future Defaults or Events of Default or, except
as expressly set forth herein, compliance with any term or provision of the Loan
Documents or applicable law or (ii) to establish a custom or course

 

--------------------------------------------------------------------------------


 

of dealing between the Borrower, on the one hand, and the Agent and/or any
Lender, on the other hand.

 

(c)           Upon the termination of the Forbearance Period: (i) the
Forbearance and all agreements set forth in Section 3(a) of this Agreement shall
terminate automatically and be of no further force or effect, and (ii) subject
to the terms of the Loan Documents (including, without limitation, the
Intercreditor Agreement) and applicable law, the Agent and each Lender shall be
free in its sole and absolute discretion, without limitation, to proceed to
enforce any or all of its rights and remedies set forth in the Credit Agreement,
the other Loan Documents and applicable law.  In furtherance of the foregoing,
and notwithstanding the occurrence of the Amendment Effective Date, the Borrower
acknowledges and confirms that, subject to the Forbearance, all rights and
remedies of the Agent and the Lenders under the Loan Documents and applicable
law with respect to the Borrower or any other Loan Party shall continue to be
available to the Agent and the Lenders.

 

(d)           The parties hereto agree that the running of all statutes of
limitation and the doctrine of laches applicable to all claims or causes of
action that the Agent or any Lender may be entitled to take or bring in order to
enforce its rights and remedies against the Borrower or any other Loan Party
are, to the fullest extent permitted by law, tolled and suspended during the
Forbearance Period.

 

(e)           Execution of this Agreement constitutes a direction by the
Consenting Lenders that the Agent act or forbear from acting in accordance with
the terms of this Agreement.  Each Consenting Lender agrees that the Agent shall
not be required to act against the Loan Parties if such action is contrary to
the terms of this Agreement.

 

4.             Covenants.  Notwithstanding the agreement of the Agent and the
Lenders in Section 3 hereof, the Borrower agrees, for itself and on behalf of
its Subsidiaries, that the Forbearance shall not affect whether an Event of
Default exists for purposes of determining compliance with the provisions
(including, without limitation, covenants, restrictions, limitations and/or
other prohibitions) of the Credit Agreement and the other Loan Documents, and
the Borrower’s and/or any of its Subsidiaries’ compliance and/or non-compliance
with such provisions shall be determined without giving effect to the
Forbearance and, for clarification purposes, such provisions shall remain in
full force and effect without modification by the Forbearance.

 

5.             Amendments.  Upon the date of the satisfaction of the conditions
set forth in Section 8 hereof (such date, the “Amendment Effective Date”), the
Credit Agreement is hereby amended as follows:

 

(a)           Section 1.02 of the Credit Agreement is hereby amended to add the
following definitions in their proper alphabetical order:

 

“Amendment Effective Date” means November 3, 2015.

 

“Permitted Asset Sale” means Asset Sales described to the advisors to the
Lenders prior to the Amendment Effective Date as detailed on Schedule 1.02.

 

(b)           The introduction to Section 2.13(a) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

--------------------------------------------------------------------------------


 

“Subject to the terms of the Intercreditor Agreement and, to the extent not
required to prepay obligations under the First Lien Credit Agreement as in
effect on November 3, 2015, on or prior to the third Business Day following
receipt by the Borrower or any Restricted Subsidiary of Net Cash Proceeds of any
Asset Sale (other than up to an aggregate $10,000,000 from Net Cash Proceeds
from Permitted Asset Sales) or any Special Distribution, the Borrower shall:”

 

(c)           Section 2.13(b) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“To the extent not required to prepay obligations under the First Lien Credit
Agreement as in effect November 3, 2015, in the event that the Borrower or any
Restricted Subsidiary issues or incurs any Debt for borrowed money other than
any cash proceeds from the incurrence of Debt permitted pursuant to
Section 6.02, the Borrower shall substantially simultaneously with (and in any
event not later than the Business Day immediately following) the receipt of such
Net Cash Proceeds by such Loan Party or such Subsidiary, apply an amount equal
to 100% of such Net Cash Proceeds to prepay outstanding Loans.”

 

(d)           Section 6.02(b) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(i) the incurrence of obligations under the First Lien Loan Documents; provided
that the aggregate principal amount of loans incurred under the First Lien Loan
Documents do not exceed, in the aggregate, $60,000,000 plus (ii) the incurrence
of Incremental Loans (as defined in the First Lien Credit Agreement) made
pursuant to the terms and conditions of Section 2.06 of the First Lien Credit
Agreement in an aggregate principal amount not to exceed $10,000,000;”

 

(e)           Section 6.02(d) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“accounts payable and accrued expenses, liabilities or other obligations to pay
the deferred purchase price of Property or services, from time to time incurred
in the ordinary course of business;”

 

(f)            Section 6.02 of the Credit Agreement is hereby amended and
restated by (i) deleting the “and” at the end of clause (p) of such Section,
(ii) deleting the period at the end of clause (q) of such Section and replacing
it with “; and” and (iii) adding the following new clause (r) at the end of such
Section:

 

“(r)  the incurrence by the Company or any of its Restricted Subsidiaries of
Debt constituting reimbursement obligations with respect to the letters of
credit outstanding under the First Lien Credit Agreement immediately prior to
the Amendment Effective Date, including any letters of credit issued to replace
such letters of credit in an aggregate face amount not to exceed the amount
outstanding on the Amendment Effective Date;

 

--------------------------------------------------------------------------------


 

provided, that upon the drawing of such letter of credit, such obligations are
reimbursed within five Business Days of such drawing.”

 

(g)           Section 6.03 of the Credit Agreement is hereby amended and
restated by (i) deleting the “and” at the end of clause (j) of such Section,
(ii) deleting the period at the end of clause (k) of such Section and replacing
it with “; and” and (iii) adding the following new clause (l) at the end of such
Section:

 

“(l) Liens on cash and cash equivalents securing reimbursement obligations in
respect of the letters of credit described in Section 6.02(r)”.

 

(h)           The Credit Agreement is hereby amended to add the Schedule 1.02
attached hereto as a Schedule to such Credit Agreement in its proper
chronological order.

 

6.             Ratification. Each of the Borrower and the Guarantors hereby
ratifies all of its respective obligations under the Credit Agreement and each
of the Loan Documents to which it is a party, and agrees and acknowledges that
the Credit Agreement and each of the Loan Documents to which it is a party are,
and shall continue to be, in full force and effect as modified by this
Agreement.  Nothing in this Agreement is intended or shall be deemed or
construed to in any way waive, alter or impair the obligations or any of the
rights or remedies of the Agent or the Lenders under the Loan Documents or
applicable law.  All terms and provisions of the Loan Documents remain in full
force and effect, except to the extent expressly modified by this Agreement. 
The Borrower acknowledges that the Agent and the Lenders have made no
representations as to what actions, if any, they will take after the Forbearance
Period, and the Agent and each Consenting Lender hereby specifically reserves
any and all rights, remedies, and claims it has (after giving effect hereto)
with respect to the Specified Defaults and each other Default or Event of
Default that may occur.

 

7.             Representations and Warranties. The Borrower and Guarantors
hereby represent and warrant to the Agent and the Lenders that (a) this
Agreement has been duly executed and delivered on behalf of the Borrower and
Guarantors, (b) this Agreement constitutes a valid and legally binding agreement
enforceable against the Borrower and Guarantors in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, (c) there are no Defaults or Events of Default
other than the Specified Defaults, (d) the representations and warranties
contained in the Credit Agreement and the Loan Documents are true and correct on
and as of the date hereof in all material respects as though made as of the date
hereof (except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct as of such specified earlier
date); provided that any representation or warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates; provided, further, that, solely for purposes of the
making of such representations and warranties on the date hereof, such
representations and warranties shall be deemed to be modified to the same extent
as the representations and warranties under the First Lien Credit Agreement
after giving effect to the Sixth Amendment, and (d) the execution, delivery and
performance of this Agreement has been duly authorized by the Borrower and
Guarantors.

 

8.             Conditions to Effectiveness.  This Agreement shall be effective
at such time and upon receipt by the Agent of counterparts of this Agreement
executed by the Borrower, the Guarantors and the Lenders.

 

--------------------------------------------------------------------------------


 

9.             Retention and Payment of Professionals; No Claims.

 

(a)           The Borrower and the other Loan Parties each acknowledge and agree
that, without limiting or modifying any rights of the Agent or Lenders under any
Loan Document, the Agent has the right to retain one or more professionals,
including, without limitation, attorneys, accountants, financial advisors,
engineers, and reservoir-evaluation consulting firms, to advise and assist it
and the Lenders with respect to the evaluation of any business plans or
restructuring or reorganization plans, agreements and documents produced by or
on behalf of the Borrower or any other Loan Party (or their respective
Subsidiaries) and/or to assist them with the ongoing assessment of the
Borrower’s and Loan Parties’ ability to repay the Obligations, the value of the
Collateral and the other matters described in Section 9.05 of the Credit
Agreement (including, without limitation, with respect to the engagement of
counsel to the Agent).  For the avoidance of doubt, the Borrower and the other
Loan Parties acknowledge and agree that legal counsel to the Agent may retain
such professionals and such professionals shall be entitled to the same rights,
benefits and privileges as provided herein.

 

(b)           The Borrower and the other Loan Parties acknowledge and reaffirm
their obligations to promptly reimburse the Agent and Lenders for the reasonable
fees, costs, and expenses of any such professionals in accordance with
Section 9.05 of the Credit Agreement, which reimbursement shall occur no later
than five (5) days after receipt by the Borrower of a summary invoice of the
applicable professional (which invoice may be redacted to the extent necessary
to delete any information subject to the attorney-client privilege, any
information constituting attorney work product, or any other confidential
information, and the provision of such invoices shall not constitute any waiver
of the attorney-client privilege or of any benefits of the attorney work product
doctrine); provided that invoices of Latham & Watkins, LLP, as counsel to the
Agent, presented to the Borrower on or prior to the date of this Agreement shall
be paid on the business day following the execution of this Agreement.  All such
unpaid fees, costs and expenses shall constitute Obligations and shall be
secured by the Collateral as set forth in the Credit Agreement and other Loan
Documents.  In the event the Borrower fails to pay any invoice as provided
herein, the applicable professional shall be entitled to apply any retainer (if
any) held by it to its outstanding fees and expenses and receive prompt
replenishment of the retainer from the Borrower in accordance with any
applicable fee letter between the Borrower and such applicable professional.

 

(c)           As of the date of the hereof, the Borrower and the other Loan
Parties are not aware of any claims, actions or causes of actions (collectively,
“Claims”), including, without limitation, any Claims under any federal, state,
local or foreign law, that the Borrower or any of the other Loan Parties may
have against the Agent or the Lenders under the Credit Agreement.

 

(d)           Each of the Loan Parties, on behalf of itself and its Affiliates
(the “Releasing Parties”),  hereby releases the Agent, solely in its individual
capacity as the Administrative Agent, Collateral Agent and Second Priority
Representative, from any and all manner of actions, causes, claims, charges or
other liability, of whatever nature, whether in law, equity or otherwise,
whether known or unknown, fixed or contingent, contractual or tortious, direct
or indirect, heretofore existing or which may heretofore accrue (“Agent Claims”)
against the Agent in such individual capacity which are, in each case, based on
any act, fact, event or omission or other matter, cause or thing occurring at
any time prior to or on the date hereof solely to the extent such Agent Claims
directly or indirectly arise out of, or are connected with or relating to the
Credit Agreement, any other Loan Document, the Intercreditor Agreement, this
Agreement or the transactions contemplated hereby and thereby; provided,
however, the foregoing release shall not extend to any act or omission by the
Agent, in its individual capacity, constituting gross negligence or willful
misconduct. For the avoidance of doubt, the foregoing shall not be deemed a
release of any Agent Claims by any Releasing Party against any Secured Party
other than the

 

--------------------------------------------------------------------------------


 

Agent, in its individual capacity as Administrative Agent, Collateral Agent or
Second Priority Representative.

 

10.          Required Lender Direction of Agent. The Lenders party hereto (which
constitute the Required Lenders) hereby direct the Agent (a) to join this
Agreement as parties and execute this Agreement, (b) to comply with this
Agreement to the extent specified herein and to take the other actions (or
refrain from acting), in each case as expressly contemplated hereby in its
capacity as Agent and Second Priority Representative (as such term is defined in
the Intercreditor Agreement) and (c) to execute and deliver (i) certain
amendments to mortgages and deeds of trusts, (ii) that certain Amendment to
Intercreditor Agreement, a form of which is attached hereto as Exhibit A and
(iii) such other agreements, documents or instruments contemplated hereby or
requested in connection with this Agreement.  Each of the Lenders party hereto
acknowledges and reaffirms the exculpatory provisions in favor of the Agent
under Section 8.03 of the Credit Agreement and such Lender’s obligations under
Section 9.05(c) of the Credit Agreement.

 

11.          Counterparts. This Agreement may be signed in any number of
counterparts, which may be delivered in original, electronic or facsimile form
each of which shall be construed as an original, but all of which together shall
constitute one and the same instrument.

 

12.          Applicable Law; Entire Agreement; Waiver of Jury Trial;
Jurisdiction; Consent to Service of Process.  Sections 9.07, 9.10, 9.11 and 9.15
of the Credit Agreement apply to this Agreement, mutatis mutandis.

 

13.          Amendments.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
without the express prior written consent of the Loan Parties, the Agent and the
Required Lenders.

 

14.          No Third-Party Beneficiaries.  No Person other than the Borrower,
the other Loan Parties, the Agent and the Lenders shall have any rights
hereunder or be entitled to rely on this Agreement and all third-party
beneficiary rights are hereby expressly disclaimed.

 

15.          Transfer.  Each of the Lenders party hereto hereby agrees that,
during the Forbearance Period, it shall not sell, transfer, pledge, hypothecate,
encumber or otherwise dispose of any of its Loans or any interest therein (or
permit any of the foregoing with respect to any of its Loans) or enter into any
agreement, arrangement or understanding in connection therewith (each a
“Transfer”), except to any party who (a) is already a Lender under this
Agreement or (b) contemporaneously with any such Transfer agrees in writing to
be bound by the obligations of such Lender under this Agreement.  This Agreement
shall in no way be construed to preclude any Lender from acquiring additional
Loans pursuant to the terms of the Credit Agreement; provided, however, that any
such additional Loans are held by a Lender subject to the terms of this
Agreement.

 

16.          Agreement is a Loan Document; References to Credit Agreement. This
Agreement is a Loan Document, as defined in the Credit Agreement.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

Execution Version

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

 

 

BORROWER:

 

 

 

MAGNUM HUNTER RESOURCES CORPORATION, a Delaware corporation

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

GUARANTORS:

 

 

 

MAGNUM HUNTER RESOURCES LP, a Delaware limited partnership

 

 

 

By: Magnum Hunter Resources GP, LLC, its general partner

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

 

 

 

 

MAGNUM HUNTER RESOURCES GP, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

TRIAD HUNTER, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

Signature Page to Second Lien Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

MAGNUM HUNTER PRODUCTION INC., a Kentucky corporation

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

 

 

 

 

NGAS HUNTER, LLC

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

 

 

 

 

BAKKEN HUNTER CANADA, INC., a corporation existing under the laws of the
Province of Alberta

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

 

 

 

 

BAKKEN HUNTER, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

 

 

 

 

MAGNUM HUNTER MARKETING, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

 

 

 

 

VIKING INTERNATIONAL RESOURCES CO., INC., a Delaware corporation

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

Signature Page to Second Lien Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

SHALE HUNTER, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

 

 

 

 

HUNTER REAL ESTATE, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

 

 

 

 

TRIAD HOLDINGS, LLC, an Ohio limited liability company

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

Signature Page to Second Lien Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

Executed and delivered at the direction of the

Required Lenders:

 

 

 

ADMINISTRATIVE AGENT AND COLLATERAL

AGENT:

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

By:

/s/ Megan Kane

 

Name:

Megan Kane

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Laura Katherine Schembri

 

Name:

Laura Katherine Schembri

 

Title:

Authorized Signatory

 

Signature Page to Second Lien Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

CONSENTING LENDER

 

 

 

HIGHBRIDGE PRINCIPAL STRATEGIES —

SPECIALTY LOAN FUND III, L.P.

 

 

 

 

By:

/s/ Jeffrey Fitts

 

Name:

Jeffrey Fitts

 

Title:

Managing Director

 

 

 

CONSENTING LENDER

 

 

 

HIGHBRIDGE PRINCIPAL STRATEGIES — NDT

SENIOR LOAN FUND, L.P.

 

 

 

 

By:

/s/ Jeffrey Fitts

 

Name:

Jeffrey Fitts

 

Title:

Managing Director

 

 

 

 

CONSENTING LENDER

 

 

 

HIGHBRIDGE SPECIALTY LOAN SECTOR D

INVESTMENT FUND, L.P.

 

 

 

 

By:

/s/ Jeffrey Fitts

 

Name:

Jeffrey Fitts

 

Title:

Managing Director

 

 

 

 

CONSENTING LENDER

 

 

 

HIGHBRIDGE AIGUILLES ROUGES SECTOR A

INVESTMENT FUND, L.P.

 

 

 

 

By:

/s/ Jeffrey Fitts

 

Name:

Jeffrey Fitts

 

Title:

Managing Director

 

 

 

CONSENTING LENDER

 

 

 

HIGHBRIDGE PRINCIPAL STRATEGIES —

SPECIALTY LOAN INSTITUTIONAL FUND III, L.P.

 

 

 

 

By:

/s/ Jeffrey Fitts

 

Name:

Jeffrey Fitts

 

Title:

Managing Director

 

Signature Page to Second Lien Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

CONSENTING LENDER

 

 

 

HIGHBRIDGE PRINCIPAL STRATEGIES —

SPECIALTY LOAN VG FUND, L.P.

 

 

 

 

By:

/s/ Jeffrey Fitts

 

Name:

Jeffrey Fitts

 

Title:

Managing Director

 

 

 

CONSENTING LENDER

 

 

 

HIGHBRIDGE SPECIALTY LOAN INSTITUTIONAL

HOLDINGS LIMITED

 

 

 

 

By:

/s/ Jeffrey Fitts

 

Name:

Jeffrey Fitts

 

Title:

Managing Director

 

 

 

CONSENTING LENDER

 

 

 

R2 Investments, LDC

 

By: Amalgamated Gadget, L.P. as its Investment

Manager

 

By: Scepter Holdings, Inc., its General Partner

 

 

 

 

By:

/s/ Noel Nesser

 

Name:

Noel Nesser

 

Title:

CAO & Treasurer

 

 

 

CONSENTING LENDER

 

 

 

FIFTH STREET STATION LLC

 

 

 

 

By:

/s/ Sean Meeker

 

Name:

Sean Meeker

 

Title:

Analyst

 

 

 

 

CONSENTING LENDER

 

 

 

GOLDMAN SACHS ASSET MANAGEMENT, L.P., on behalf of its participating funds and
accounts listed on Schedule A

 

 

 

 

By:

/s/ Jean Joseph

 

Name:

Jean Joseph

 

Title:

Managing Director

 

Signature Page to Second Lien Forbearance Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Amendment to Intercreditor Agreement

 

See attached.

 

--------------------------------------------------------------------------------


 

AMENDMENT TO INTERCREDITOR AGREEMENT

 

THIS AMENDMENT TO INTERCREDITOR AGREEMENT (this “Agreement”), dated as of
November 3, 2015, is entered into by and between, BANK OF MONTREAL, as
representative for the Senior Secured Parties (in such capacity and together
with its successors in such capacity, the “Senior Representative”), CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as representative for the Second Priority Debt
Parties (in such capacity and together with its successors in such capacity, the
“Second Priority Representative”) and the Grantors identified on the signature
pages hereto.

 

RECITALS

 

WHEREAS, the Company, the lenders party thereto, and the Second Priority
Representative as Administrative Agent and Collateral Agent, entered into that
certain Second Lien Credit Agreement dated as of October 22, 2014 (as in effect
on the date hereof, including as amended, amended and restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”);

 

WHEREAS, on the date hereof Magnum Hunter Resources Corporation, a Delaware
corporation (the “Company”), is entering into that certain Sixth Amendment to
Credit Agreement by and among the Company, certain subsidiaries of the Company,
the Lenders under and as defined therein, the Loan Administrator (as defined
therein) and the Senior Representative pursuant to which the parties thereto are
amending the Senior Facility to provide for, among other things, (x) the
termination of revolving commitments under the Senior Facility and the
conversion of the revolving loans thereunder to term loans and (y) additional
Indebtedness in the form of secured term loans made thereunder (the “New
Facility,” and such amendments, the “Amendments”); and

 

WHEREAS, in connection with the New Facility, the Company requests that the
Senior Representative and the Second Priority Representative amend the
Intercreditor Agreement (as defined in the Senior Credit Agreement) to permit
additional Senior Obligations and amend certain other provisions of the
Intercreditor Agreement in connection therewith, as more particularly set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Agreement, the Borrower, the Guarantors, the Lenders party hereto,
the Senior Representative and the Second Priority Representative agree as
follows:

 

1.             Defined Terms. Unless otherwise defined herein, capitalized terms
used herein have the meanings assigned to them in the Intercreditor Agreement,
as amended by this Agreement.

 

2.             Amendments.  Upon the date of the satisfaction of the conditions
set forth in Section 4 hereof (such date, the “Amendment Effective Date”), the
Intercreditor Agreement is hereby amended as follows:

 

(a)           Section 1.01 of the Intercreditor Agreement is hereby amended by
amending and restating the definitions of “Cap Amount”, “Discharge of Senior
Obligations” and “Senior Obligations” in their entirety, respectively, as
follows:

 

(i)            ““Cap Amount” means, at any time, an amount equal to
(a) $60,000,000 plus (b) the aggregate principal amount of any Incremental Loans
(as defined in the Senior Credit Agreement) made pursuant to the terms and
conditions of Section 2.06 of the Senior Credit Agreement in an amount not to
exceed $10,000,000; provided that the determination of the Cap Amount at any
time shall be subject to Section 2.06(b).”

 

--------------------------------------------------------------------------------


 

(ii)           “Discharge of Senior Obligations” means, except to the extent
otherwise expressly provided in Section 5.06:

 

(a) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Debt outstanding under the Senior Debt Documents
and constituting Senior Obligations;

 

(b) payment in full in cash of all other Senior Obligations that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid; and

 

(c) termination or expiration of all commitments, if any, to extend credit that
would constitute Senior Obligations.”

 

(iii)          ““Senior Obligations” means, subject to the next sentence, the
“Obligations” as defined in the Senior Credit Agreement and any equivalent term
in any Refinancing thereof.

 

Notwithstanding the foregoing, if at any time the aggregate outstanding
principal of all Obligations under the Senior Facility secured by Collateral
constituting principal from Loans is in excess of the Cap Amount, then only that
portion of such principal, as selected by the Senior Representative, not
exceeding the Cap Amount shall be included in Senior Obligations and interest
with respect to any such principal excluded from Senior Obligations shall also
be excluded from Senior Obligations until any such principal is included in
Secured Obligations; provided that any Obligations or portion thereof that is
not in excess of the Cap Amount (as determined as of the time of the incurrence
or issuance, as the case may be, of such Obligations) shall continue to be
included in the Senior Obligations notwithstanding any subsequent reduction in
the Cap Amount.”

 

(b)           Section 1.01 of the Intercreditor Agreement is hereby amended by
deleting the definitions of “Letters of Credit”, “Secured Swap Agreement” and
“Secured Swap Provider”.

 

(c)           Section 2.06 of the Intercreditor Agreement is hereby amended and
restated in its entirety as follows:

 

“Section 2.06.       Certain Cash Collateral; Reinstatement.

 

(a)  Notwithstanding anything in this Agreement or any other Senior Debt
Document or Second Priority Debt Document to the contrary, collateral consisting
of cash and cash equivalents pledged to secure reimbursement obligations in
respect of, or cash-collateralize, Letters of Credit issued by Bank of Montreal,
in its capacity as Issuing Bank (as defined in the Senior Credit Agreement)
pursuant to Section 12.18 of the Senior Credit Agreement as in effect on
November 3, 2015 (or any equivalent successor provision) shall be applied as
specified in the Senior Credit Agreement and will not constitute Collateral;
provided that any reduction in the face amount of such Letters of Credit, or
termination, in whole or in part, thereof, shall result in a ratable

 

--------------------------------------------------------------------------------


 

decrease in the amount of such cash and cash equivalents excluded from the
Collateral.

 

(b)           In accordance with Section 12.18 of the Senior Credit Agreement,
the parties hereto acknowledge and agree that, to the extent any payment of any
reimbursement obligations, or Cash Collateral held, in respect of the Letters of
Credit are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, debtor in possession, receiver
or other Person, in each case, in any insolvency or liquidation proceeding
involving the Company under any bankruptcy law, then to the extent of, and in an
aggregate amount not to exceed, such payments or Cash Collateral so invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver or other Person under any bankruptcy
law, whether matured or contingent, the same shall be secured by the Collateral
on a first priority pari passu basis with the Senior Obligations, which, for
clarification purposes, shall not count against the Cap Amount.”

 

(d)           Section 5.07(b) of the Intercreditor Agreement is hereby amended
and restated in its entirety as follows:

 

“(b)         [Reserved].”

 

(e)           Section 5.08 of the Intercreditor Agreement is hereby amended by
replacing the phrase “Secured Obligations” occurring therein with the phrase
“Senior Obligations”.

 

(f)            Section 6.01 of the Intercreditor Agreement is hereby amended by
replacing the following parenthetical:

 

“(except to the extent permitted by this Section 6.01 and so long as such cash
collateral or DIP Financing is in an amount that does not exceed the sum of
(1) the aggregate principal amount of Loans and drawn Letters of Credit and the
face amount of undrawn Letters of Credit replaced or refinanced by any such DIP
Financing and (2) 20% of the aggregate principal amount of Loans and drawn
Letters of Credit and the face amount of undrawn Letters of Credit outstanding
under the Senior Credit Agreement on the date of the commencement of such
Insolvency or Liquidation Proceeding)”

 

with the following parenthetical:

 

“(except to the extent permitted by this Section 6.01 and so long as such cash
collateral or DIP Financing is in an amount that does not exceed the sum of
(1) the aggregate principal amount of Loans replaced or refinanced by any such
DIP Financing and (2) the lesser of (x) 20% of the aggregate principal amount of
Loans outstanding under the Senior Credit Agreement on the date of the
commencement of such Insolvency or Liquidation Proceeding and (y) $10,000,000)”

 

(g)           Section 6.01 of the Intercreditor Agreement is hereby further
amended by adding the following paragraph after the last sentence of
Section 6.01:

 

--------------------------------------------------------------------------------


 

“Notwithstanding anything to the contrary herein (including in this
Section 6.01), the Second Priority Representative and/or any of the other Second
Priority Debt Parties may propose, and the Company shall not be prohibited from
accepting, a DIP Financing proposal from the Second Priority Representative
and/or any of the other Second Priority Debt Parties.”

 

3.             Ratification. Each party hereto ratifies all of its respective
agreements, covenants and other obligations under the Intercreditor Agreement,
and agrees and acknowledges that the Intercreditor Agreement shall continue to
be, in full force and effect as modified by this Agreement.  Nothing in this
Agreement is intended or shall be deemed or construed to in any way waive, alter
or impair the obligations, or any of the rights or remedies, of the parties
hereto under the Intercreditor Agreement or, subject to the Intercreditor
Agreement, applicable law.  All terms and provisions of the Intercreditor
Agreement remain in full force and effect, except to the extent expressly
modified by this Agreement.

 

4.             Conditions to Effectiveness.  This Agreement shall be effective
at such time and upon receipt by the parties hereto of counterparts of this
Agreement duly executed and delivered by each such party.

 

5.             Transactions.  Each of the Senior Representative, the Second
Priority Representative, in each case, for themselves and on behalf of the
Senior Secured Parties and the Second Priority Debt Parties, respectively, and
the Company and the other Grantors acknowledge and agree that the Amendments to
the Senior Credit Agreement and the other Senior Debt Documents effected on the
date hereof, and the Obligations (as defined therein) arising thereunder, shall
(i) be governed by the terms and provisions of the Intercreditor Agreement
(including, without limitation, Section 5.06 thereof), (ii) subject to the Cap
Amount and the other terms and provisions of the Intercreditor Agreement,
automatically be treated as Senior Obligations for all purposes of the
Intercreditor Agreement, (iii) the applicable agreement governing such
Obligations shall automatically be treated as a Senior Debt Document for all
purposes of the Intercreditor Agreement, including for purposes of the Lien
priorities and rights in respect of Collateral set forth herein and (iv) the
agent, representative or trustee for the holders of such Senior Obligations
shall be the Senior Representative for all purposes of the Intercreditor
Agreement, and no additional consent from, or notice to (including, without
limitation, any New Senior Debt Notice required by Section 5.06 of the
Intercreditor Agreement), any of the parties hereto is required in connection
with such Amendments.

 

6.             Additional Grantor. Each of the Senior Representative and the
Second Priority Representative, in each case, for themselves and on behalf of
the Senior Secured Parties and, at the direction of the Required Lenders (as
defined in the Second Lien Credit Agreement), the Second Priority Debt Parties,
respectively, acknowledge and agree that Triad Holdings, LLC, an Ohio limited
liability company, shall be deemed to be a Grantor and a party to the
Intercreditor Agreement for all purposes thereunder as though it had executed
and delivered an instrument in the form of Annex I to the Intercreditor on
December 4, 2014.

 

7.             Counterparts. This Agreement may be signed in any number of
counterparts, which may be delivered in original, electronic or facsimile form
each of which shall be construed as an original, but all of which together shall
constitute one and the same instrument.

 

8.             CONSENT TO JURISDICTION; WAIVERS; GOVERNING LAW; WAIVER OF JURY
TRIAL; BINDING ON SUCCESSORS AND ASSIGNS; SECTION TITLES; AUTHORIZATION; NO
THIRD PARTY BENEFICIARIES; SUCCESSORS AND ASSIGNS; REPRESENTATIVE CAPACITIES;
RELATIVE RIGHTS.  SECTIONS 8.09, 8.12, 8.13, 8.14,

 

--------------------------------------------------------------------------------


 

8.16, 8.17, 8.19 AND 8.20  OF THE INTERCREDITOR AGREEMENT APPLY TO THIS
AGREEMENT, MUTATIS MUTANDIS.

 

--------------------------------------------------------------------------------